Per Curiam
From the facts disclosed upon the papers presented upon this appeal, it is apparent that the Trust Co., the defendant herein, cannot determine without hazard to itself to which of the parties claimant the subject matter of this litigation belongs. Under these circumstances under section 820 of the Code, it is entitled to be relieved from the litigation by depositing the money in court, so that the two hostile claimants may be allowed to litigate their respective claims.
Under the circumstances we think that the defendant should be relieved from this litigation and the other claimant brought in, and that therefore the motion for interpleader should have been granted.
Order appealed from reversed with costs of appeal, and motion and order for interpleader granted.